EXHIBIT 10.11

YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN

      PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTIONS

TERMS AND CONDITIONS

The Executive Compensation and Benefits Committee (the “Committee”) of the Board
of Directors (the “Board”) of UnionBanCal Corporation (the “Company”), pursuant
to its authority under the Year 2000 UnionBanCal Corporation Management Stock
Plan (the “Management Stock Plan”), has approved the following terms and
conditions applicable to       Performance Share Plan stock unit deferral
elections (these “Terms and Conditions”).  These Terms and Conditions shall
apply to elections to defer the delivery of shares of common stock of the
Company (“Stock”) payable to Participants for Earned Awards under the Company’s
Performance Share Plan and the applicable Performance Share Agreement between
the Company and the Participant made as of January 1,      .  Capitalized terms
used but not otherwise defined herein shall have the meanings attributed thereto
in the applicable Performance Share Agreement, the provisions of which are
incorporated herein by reference.


1.                                       DEFERRAL ELECTIONS.  A PARTICIPANT IN
THE COMPANY’S PERFORMANCE SHARE PLAN WHO HAS RECEIVED A GRANT OF PERFORMANCE
SHARES FOR THE PERFORMANCE CYCLE EXTENDING FROM JANUARY 1,       THROUGH
DECEMBER 31,      , MAY IRREVOCABLY ELECT TO DEFER DELIVERY OF ALL OR A PORTION
OF THE SHARES OF STOCK PAYABLE FOR HIS OR HER EARNED AWARD BY MAKING AN ELECTION
ON OR BEFORE DECEMBER 31,       IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
COMMITTEE.  ALL ELECTIONS SHALL BE IN WRITING IN THE FORM OF THE STOCK UNIT
DEFERRAL ELECTION ATTACHED HERETO OR SUCH OTHER FORM AS PROVIDED BY THE
COMMITTEE (THE “DEFERRAL ELECTION”).  TO BE EFFECTIVE, THE DEFERRAL ELECTION
MUST BE RECEIVED BY THE COMPANY’S HUMAN RESOURCES DEPARTMENT ON OR BEFORE
DECEMBER 31,      , AND MUST BE SIGNED AND DATED BY THE PARTICIPANT AND THE
COMPANY’S DIRECTOR OF HUMAN RESOURCES OR HIS OR HER DESIGNEE.  THE DEFERRAL
ELECTION SHALL SPECIFY THE PERCENTAGE OF EARNED AWARD SUBJECT TO DEFERRAL IN 5%
INCREMENTS UP TO A MAXIMUM OF 100%, AND SHALL SPECIFY THE TIME AND METHOD OF
DISTRIBUTION OF DEFERRED AMOUNTS PURSUANT TO SECTION 6 BELOW.  THE DEFERRAL
ELECTION SHALL INCORPORATE THESE TERMS AND CONDITIONS BY REFERENCE.


2.                                       STOCK UNITS; STOCK UNIT ACCOUNTS.


(A)                                  STOCK UNITS.  IF A PARTICIPANT ELECTS TO
DEFER A PORTION OF HIS OR HER EARNED AWARD, THE COMPANY SHALL, AS OF THE DATE ON
WHICH SUCH EARNED AWARD OTHERWISE WOULD HAVE BEEN PAID, CREDIT TO A MEMORANDUM
ACCOUNT IN THE NAME OF THE PARTICIPANT (THE “STOCK UNIT ACCOUNT”) A NUMBER OF
STOCK UNITS EQUAL TO THE NUMBER OF SHARES OF STOCK OTHERWISE PAYABLE TO THE
PARTICIPANT FOR THE EARNED AWARD UNDER THE MANAGEMENT STOCK PLAN.  EACH STOCK
UNIT SHALL REPRESENT THE RIGHT TO RECEIVE A SHARE OF STOCK SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THESE TERMS AND CONDITIONS.


--------------------------------------------------------------------------------



(B)                                 STATEMENTS.  THE COMPANY SHALL SUBMIT TO
EACH PARTICIPANT, WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF EACH
CALENDAR YEAR, A STATEMENT IN SUCH FORM AS THE COMMITTEE OR ITS DELEGATE DEEMS
DESIRABLE SETTING FORTH THE BALANCE OF EACH PARTICIPANT’S STOCK UNIT ACCOUNT.


3.                                       VESTING OF STOCK UNITS.  STOCK UNITS
CREDITED TO A PARTICIPANT’S STOCK UNIT ACCOUNT WITH RESPECT TO DEFERRED EARNED
AWARDS SHALL BE FULLY VESTED AT ALL TIMES.  STOCK UNITS REPRESENTING DIVIDEND
EQUIVALENTS CREDITED PURSUANT TO SECTION 5 BELOW SHALL ALSO BE FULLY VESTED AT
ALL TIMES.


4.                                       LIMITATIONS ON RIGHTS ASSOCIATED WITH
STOCK UNITS.  THE STOCK UNITS CREDITED TO A PARTICIPANT’S STOCK UNIT ACCOUNT
SHALL BE USED SOLELY AS A DEVICE FOR THE DETERMINATION OF THE NUMBER OF SHARES
OF STOCK TO BE DISTRIBUTED EVENTUALLY TO THE PARTICIPANT PURSUANT TO THE
PERFORMANCE SHARE AGREEMENT AND THE MANAGEMENT STOCK PLAN.  THE STOCK UNITS
SHALL NOT BE TREATED AS PROPERTY OR AS A TRUST FUND OF ANY KIND.  NO PARTICIPANT
SHALL BE ENTITLED TO ANY VOTING OR OTHER STOCKHOLDER RIGHTS WITH RESPECT TO
STOCK UNITS GRANTED OR CREDITED UNDER THE PLAN.  THE NUMBER OF STOCK UNITS
CREDITED (AND THE STOCK TO WHICH THE PARTICIPANT IS ENTITLED UPON DISTRIBUTION
UNDER THE MANAGEMENT STOCK PLAN) SHALL BE SUBJECT TO ADJUSTMENT IN ACCORDANCE
WITH SECTION 7 HEREOF AND SECTION 3(B) OF THE MANAGEMENT STOCK PLAN.  THE
DEFERRAL ELECTION AND THESE TERMS AND CONDITIONS SHALL CREATE ONLY A CONTRACTUAL
OBLIGATION ON THE PART OF THE COMPANY AS TO SUCH AMOUNTS AND SHALL NOT BE
CONSTRUED AS CREATING A TRUST.  THE MANAGEMENT STOCK PLAN, IN AND OF ITSELF, HAS
NO ASSETS.  A PARTICIPANT SHALL HAVE ONLY THE RIGHTS OF A GENERAL UNSECURED
CREDITOR OF THE COMPANY WITH RESPECT TO AMOUNTS CREDITED AND RIGHTS NO GREATER
THAN THE RIGHT TO RECEIVE THE STOCK AS A GENERAL UNSECURED CREDITOR.


5.                                       DIVIDEND EQUIVALENT CREDITS TO STOCK
UNIT ACCOUNTS.  AS OF EACH DATE ON WHICH DIVIDENDS ARE PAID WITH RESPECT TO THE
STOCK, A PARTICIPANT’S STOCK UNIT ACCOUNT SHALL BE CREDITED WITH ADDITIONAL
STOCK UNITS IN AN AMOUNT EQUAL TO (I) THE AMOUNT OF THE DIVIDENDS PAID ON THAT
NUMBER OF SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF STOCK UNITS ALLOCATED
TO THE PARTICIPANT’S STOCK UNIT ACCOUNT AS OF THAT DATE DIVIDED BY (II) THE FAIR
MARKET VALUE (AS DEFINED IN THE MANAGEMENT STOCK PLAN) OF A SHARE OF STOCK AS OF
SUCH DATE.


6.                                       TIME AND METHOD OF DISTRIBUTION OF
STOCK.


(A)                                  TIME OF DISTRIBUTION.  THE DEFERRAL
ELECTION SHALL SPECIFY THE DATE AS OF WHICH THE DISTRIBUTION SHALL BE MADE OR
COMMENCE (THE “PAYMENT DATE”), WHICH SHALL BE EITHER:


(1)                                  PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR
ANY REASON WITH THE COMPANY AND ITS SUBSIDIARIES, OR


(2)                                  A DATE CERTAIN SUBSEQUENT TO      .

Participant may not change the election of a Payment Date unless otherwise
permitted by the Committee in accordance with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

2


--------------------------------------------------------------------------------



(B)                                 METHOD OF DISTRIBUTION.  THE DEFERRAL
ELECTION SHALL SPECIFY THE METHOD IN WHICH THE DISTRIBUTION OF STOCK SHALL BE
MADE, AS ELECTED BY THE PARTICIPANT, WHICH SHALL BE EITHER:


(1)                                  IN A SINGLE DISTRIBUTION ON THE PAYMENT
DATE (OR AS SOON THEREAFTER AS ADMINISTRATIVELY FEASIBLE),


(2)                                  IN FOUR SUBSTANTIALLY EQUAL ANNUAL
INSTALLMENTS, COMMENCING ON THE PAYMENT DATE (OR AS SOON THEREAFTER AS
ADMINISTRATIVELY FEASIBLE) OR


(3)                                  IN TEN SUBSTANTIALLY EQUAL ANNUAL
INSTALLMENTS, COMMENCING ON THE PAYMENT DATE (OR AS SOON THEREAFTER AS
ADMINISTRATIVELY FEASIBLE).

A Participant may not change the method of any distribution election unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code.


(C)                                  EFFECT OF DEATH, DISABILITY OR CHANGE IN
CONTROL.  NOTWITHSTANDING SECTIONS 6(A) OR (B) HEREOF, IF THE PARTICIPANT DIES
OR BECOMES DISABLED WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE, OR IF
THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL (AS DEFINED BELOW), THE STOCK
UNITS THEN CREDITED TO PARTICIPANT’S STOCK UNIT ACCOUNT SHALL BE SETTLED BY
MEANS OF A DISTRIBUTION OF SHARES OF STOCK IN A LUMP SUM AS SOON AS
ADMINISTRATIVELY PRACTICABLE.  NOTWITHSTANDING THE FOREGOING, THE SETTLEMENT OF
PARTICIPANT’S STOCK UNIT ACCOUNT SHALL NOT BE ACCELERATED UPON A CHANGE IN
CONTROL UNLESS THE CHANGE IN CONTROL SATISFIES THE APPLICABLE REQUIREMENTS FOR A
DISTRIBUTION IN COMPLIANCE WITH SECTION 409A(A)(2) OF THE CODE.


(D)                                 CHANGE IN CONTROL.  FOR PURPOSES OF THESE
TERMS AND CONDITIONS, A “CHANGE IN CONTROL” OF THE COMPANY SHALL BE DEEMED TO
HAVE OCCURRED UPON THE HAPPENING OF ANY OF THE FOLLOWING EVENTS:  CONSUMMATION
OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR THE ACQUISITION OF
THE ASSETS OR STOCK OF ANOTHER ENTITY (“BUSINESS COMBINATION”); EXCLUDING,
HOWEVER, SUCH A BUSINESS COMBINATION PURSUANT TO WHICH (A) A PERMITTED HOLDER
WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE
OUTSTANDING SHARES OF COMMON STOCK, AND THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (TOGETHER, THE “COMPANY STOCK”), AS THE CASE MAY BE, OF THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY
OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH
ONE OR MORE SUBSIDIARIES), AND (B) NO INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, HAS A GREATER BENEFICIAL INTEREST, DIRECTLY OR INDIRECTLY, IN THE
COMPANY STOCK THAN A PERMITTED HOLDER.  FOR PURPOSES OF THIS DEFINITION,
“PERMITTED HOLDER” SHALL MEAN (I) THE BANK OF TOKYO-MITSUBISHI UFJ,

3


--------------------------------------------------------------------------------



LTD. OR ANY SUCCESSOR  THERETO (“BTMU”), (II) AN EMPLOYEE BENEFIT PLAN OF BTMU
OR (III) A CORPORATION CONTROLLED BY BTMU.


(E)                                  FORM OF DISTRIBUTION.  STOCK UNITS MAY BE
SETTLED ONLY IN WHOLE SHARES OF STOCK.  FRACTIONAL SHARES SHALL BE SETTLED IN
CASH.


(F)                                    SECTION 409A.  THESE TERMS AND CONDITIONS
AND THE DEFERRAL ELECTION ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE AND SHALL BE INTERPRETED IN ACCORDANCE THEREWITH.  NO
DISTRIBUTION OTHERWISE REQUIRED TO BE MADE TO A PARTICIPANT UNDER THE DEFERRAL
ELECTION AND THESE TERMS AND CONDITIONS IN CONNECTION WITH THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT SHALL BE MADE BEFORE THE EARLIER OF (I) THE EXPIRATION
OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE OF THE PARTICIPANT’S
“SEPARATION FROM SERVICE” (AS SUCH TERM IS DEFINED IN TREASURY REGULATIONS
ISSUED UNDER SECTION 409A OF THE CODE) OR (II) THE DATE OF THE PARTICIPANT’S
DEATH, IF THE COMPANY IN GOOD FAITH DETERMINES THAT THE PARTICIPANT IS A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER CODE SECTION 409A AND
THAT SUCH DELAYED PAYMENT IS REQUIRED IN ORDER TO AVOID A PROHIBITED
DISTRIBUTION UNDER CODE SECTION 409A(A)(2).  ANY PAYMENT DELAYED PURSUANT TO
THIS SECTION 6(F) SHALL BE MADE IN FULL UPON THE EXPIRATION OF THE APPLICABLE
CODE SECTION 409A(A)(2) DEFERRAL PERIOD OR SUCH LATER DATE AS WOULD OTHERWISE
HAVE BEEN REQUIRED UNDER THE DEFERRAL ELECTION AND THESE TERMS AND CONDITIONS. 
IN ADDITION, THE PROVISIONS OF THE DEFERRAL ELECTION AND THESE TERMS AND
CONDITIONS WHICH REQUIRE A PAYMENT SUBJECT TO SECTION 409A UPON A TERMINATION OF
EMPLOYMENT SHALL BE INTERPRETED TO REQUIRE THAT THE PARTICIPANT HAVE A
“SEPARATION FROM SERVICE” (AS SUCH TERM IS DEFINED IN TREASURY REGULATIONS
ISSUED UNDER CODE SECTION 409A).


7.                                       ADJUSTMENTS IN CASE OF CORPORATE
TRANSACTIONS.  IF THERE SHOULD BE ANY CHANGE IN THE COMPANY’S STOCK THROUGH
MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION, REINCORPORATION, STOCK
SPLIT, STOCK DIVIDEND (IN EXCESS OF 2 PERCENT) OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY, THE BOARD OF DIRECTORS AND THE COMMITTEE SHALL MAKE
APPROPRIATE ADJUSTMENTS IN ORDER TO PRESERVE BUT NOT TO DUPLICATE OR OTHERWISE
INCREASE THE BENEFIT TO THE PARTICIPANTS (TAKING INTO ACCOUNT ANY DIVIDEND
EQUIVALENTS CREDITED PURSUANT TO SECTION 5), INCLUDING ADJUSTMENTS IN THE NUMBER
OF STOCK UNITS CREDITED TO PARTICIPANT’S STOCK UNIT ACCOUNT.  ANY ADJUSTMENT
MADE PURSUANT TO THIS SECTION 7 AS A CONSEQUENCE OF A CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY SHALL NOT ENTITLE A PARTICIPANT TO RECEIVE A NUMBER OF
SHARES OF STOCK OF THE COMPANY OR SHARES OF STOCK OF ANY SUCCESSOR COMPANY
GREATER THAN THE NUMBER OF SHARES THE PARTICIPANT WOULD RECEIVE IF, PRIOR TO
SUCH CHANGE, THE PARTICIPANT HAD ACTUALLY HELD A NUMBER OF SHARES OF STOCK EQUAL
TO THE NUMBER OF STOCK UNITS THEN CREDITED TO HIS OR HER STOCK UNIT ACCOUNT.


8.                                       COMPANY’S RIGHT TO WITHHOLD.  NO STOCK
CERTIFICATES WILL BE ISSUED TO THE PARTICIPANT  UNLESS THE PARTICIPANT HAS MADE
ARRANGEMENTS ACCEPTABLE TO THE COMPANY TO PAY ANY WITHHOLDING TAXES THAT MAY BE
DUE IN CONNECTION WITH THE STOCK UNITS, WHETHER AT THE TIME OF DEFERRAL,
SETTLEMENT OR OTHERWISE.  BY SIGNING THE DEFERRAL ELECTION, THE PARTICIPANT
AUTHORIZES THE COMPANY, OR THE SUBSIDIARY THAT EMPLOYS THE PARTICIPANT, TO

4


--------------------------------------------------------------------------------



SATISFY ALL WITHHOLDING OBLIGATIONS OF THE COMPANY OR THE SUBSIDIARY FROM THE
PARTICIPANT’S WAGES OR OTHER CASH COMPENSATION PAYABLE TO THE PARTICIPANT BY THE
COMPANY OR THE SUBSIDIARY.  THE COMPANY MAY ALSO SATISFY ANY TAX WITHHOLDING
OBLIGATION ARISING UPON DISTRIBUTION OF A PARTICIPANT’S STOCK UNIT ACCOUNT BY
REDUCING THE NUMBER OF SHARES OF STOCK OTHERWISE DELIVERABLE TO THE
PARTICIPANT.  THE APPROPRIATE NUMBER OF SHARES REQUIRED TO SATISFY ANY SUCH TAX
WITHHOLDING OBLIGATION WILL BE BASED ON THE FAIR MARKET VALUE (AS DEFINED IN THE
MANAGEMENT STOCK PLAN) OF A SHARE OF STOCK ON THE BUSINESS DAY PRIOR TO THE DATE
OF DISTRIBUTION.


9.                                       EMPLOYEE RIGHTS.  THE DEFERRAL ELECTION
AND THESE TERMS AND CONDITIONS DO NOT CREATE A CONTRACT OF EMPLOYMENT AND DO NOT
IMPLY OR CONFER ANY OTHER EMPLOYMENT RIGHTS.


10.                                 BENEFICIARIES.


(A)                                  BENEFICIARY DESIGNATION.  UPON FORMS
PROVIDED BY AND SUBJECT TO CONDITIONS IMPOSED BY THE COMMITTEE, A PARTICIPANT
MAY DESIGNATE IN WRITING THE BENEFICIARY OR BENEFICIARIES (AS DEFINED BELOW)
WHOM SUCH PARTICIPANT DESIRES TO RECEIVE ANY AMOUNTS PAYABLE UNDER THE DEFERRAL
ELECTION AFTER HIS OR HER DEATH.  A BENEFICIARY DESIGNATION MUST BE SIGNED AND
DATED BY THE PARTICIPANT AND DELIVERED TO THE COMMITTEE TO BECOME EFFECTIVE. 
THE COMPANY AND THE COMMITTEE MAY RELY ON THE PARTICIPANT’S DESIGNATION OF A
BENEFICIARY OR BENEFICIARIES LAST FILED IN ACCORDANCE WITH THE COMMITTEE’S
PROCEDURES.


(B)                                 DEFINITION OF BENEFICIARY.  A PARTICIPANT’S
“BENEFICIARY” OR “BENEFICIARIES” SHALL BE THE PERSON(S) DESIGNATED IN WRITING BY
THE PARTICIPANT TO RECEIVE HIS OR HER BENEFITS UNDER THE DEFERRAL ELECTION IF
THE PARTICIPANT DIES BEFORE RECEIVING ALL OF HIS OR HER BENEFITS.  IN THE
ABSENCE OF A VALID OR EFFECTIVE BENEFICIARY DESIGNATION, THE PARTICIPANT’S
SURVIVING SPOUSE SHALL BE THE BENEFICIARY OR IF THERE IS NONE, THE BENEFICIARY
SHALL BE THE PARTICIPANT’S ESTATE.


11.                                 MANDATORY ARBITRATION.  ANY DISPUTE ARISING
OUT OF OR RELATING TO THE DEFERRAL ELECTION OR THESE TERMS AND CONDITIONS,
INCLUDING THEIR MEANING OR INTERPRETATION, SHALL BE RESOLVED SOLELY BY
ARBITRATION BEFORE AN ARBITRATOR SELECTED IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE LOCATION FOR THE ARBITRATION SHALL BE IN
SAN FRANCISCO, LOS ANGELES OR SAN DIEGO AS SELECTED BY THE COMPANY IN GOOD
FAITH.  JUDGMENT ON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  THE PARTY THE ARBITRATOR DETERMINES IS THE PREVAILING PARTY SHALL
BE ENTITLED TO HAVE THE OTHER PARTY PAY THE EXPENSES OF THE PREVAILING PARTY,
AND IN THIS REGARD THE ARBITRATOR SHALL HAVE THE POWER TO AWARD RECOVERY TO SUCH
PREVAILING PARTY OF ALL COSTS AND FEES (INCLUDING ATTORNEYS FEES AND A
REASONABLE ALLOCATION FOR THE COSTS OF THE COMPANY’S IN-HOUSE COUNSEL),
ADMINISTRATIVE FEES, ARBITRATOR’S FEES AND COURT COSTS, ALL AS DETERMINED BY THE
ARBITRATOR.  ABSENT SUCH AWARD OF THE ARBITRATOR, EACH PARTY SHALL PAY AN EQUAL
SHARE OF THE ARBITRATOR’S FEES.  ALL STATUTES OF LIMITATION WHICH WOULD
OTHERWISE BE APPLICABLE SHALL APPLY TO ANY ARBITRATION PROCEEDING UNDER THIS
SECTION 11.  THE PROVISIONS OF THIS SECTION 11 ARE INTENDED BY PARTICIPANT AND
THE COMPANY TO BE EXCLUSIVE FOR ALL PURPOSES AND APPLICABLE TO ANY AND ALL
DISPUTES ARISING OUT OF OR RELATING TO THE TERMS AND CONDITIONS AND THE DEFERRAL
ELECTION.  THE ARBITRATOR WHO HEARS AND DECIDES ANY DISPUTE SHALL HAVE

5


--------------------------------------------------------------------------------



JURISDICTION AND AUTHORITY ONLY TO AWARD COMPENSATORY DAMAGES TO MAKE WHOLE A
PERSON OR ENTITY SUSTAINING FORESEEABLE ECONOMIC DAMAGES, AND SHALL NOT HAVE
JURISDICTION AND AUTHORITY TO MAKE ANY OTHER AWARD OF ANY TYPE, INCLUDING
WITHOUT LIMITATION, PUNITIVE DAMAGES, UNFORESEEABLE ECONOMIC DAMAGES, DAMAGES
FOR PAIN, SUFFERING OR EMOTIONAL DISTRESS, OR ANY OTHER KIND OR FORM OF
DAMAGES.  THE REMEDY, IF ANY, AWARDED BY THE ARBITRATOR SHALL BE THE SOLE AND
EXCLUSIVE REMEDY FOR ANY DISPUTE WHICH IS SUBJECT TO ARBITRATION UNDER THIS
SECTION 11.


12.                                 OTHER PROVISIONS.


(A)                                  ADMINISTRATION.  THE COMMITTEE SHALL HAVE
THE SOLE AUTHORITY, IN ITS DISCRETION, TO ADOPT, AMEND AND RESCIND SUCH RULES
AND REGULATIONS AS IT DEEMS ADVISABLE IN THE ADMINISTRATION OF THE DEFERRAL
ELECTIONS, TO CONSTRUE AND INTERPRET THESE TERMS AND CONDITIONS, THE RULES AND
REGULATIONS, AND THE DEFERRAL ELECTION, AND TO MAKE ALL OTHER DETERMINATIONS AND
INTERPRETATIONS WITH RESPECT TO THE DEFERRAL ELECTIONS.  ALL DECISIONS,
DETERMINATIONS AND INTERPRETATIONS OF THE COMMITTEE SHALL BE FINAL, BINDING AND
CONCLUSIVE ON ALL PERSONS.  THE COMMITTEE MAY DELEGATE ITS RESPONSIBILITIES AS
IT SEES FIT.


(B)                                 NOTICES.  ANY NOTICES TO BE GIVEN UNDER
THESE TERMS AND CONDITIONS OR A DEFERRAL ELECTION SHALL BE IN WRITING AND
ADDRESSED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, TO THE ATTENTION OF
THE HEAD OF COMPANY’S HUMAN RESOURCES CORPORATE BENEFITS DEPARTMENT AND TO THE
PARTICIPANT AT THE ADDRESS GIVEN BENEATH THE PARTICIPANT’S SIGNATURE ON THE
DEFERRAL ELECTION OR TO HIS OR HER LAST ADDRESS OF RECORD IN THE RECORDS OF THE
COMPANY.


(C)                                  AMENDMENTS.  THE COMMITTEE SHALL HAVE THE
RIGHT TO AMEND THESE TERMS AND CONDITIONS IN WHOLE OR IN PART FROM TIME TO TIME;
PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL ADVERSELY AFFECT THE AMOUNT OF
OUTSTANDING STOCK UNITS CREDITED TO A PARTICIPANT’S STOCK UNIT ACCOUNT PRIOR TO
THE EFFECTIVE DATE OF SUCH AMENDMENT WITHOUT THE PARTICIPANT’S WRITTEN CONSENT.


(D)                                 GOVERNING LAW; ATTORNEYS’ FEES;
SEVERABILITY.  THE VALIDITY OF THE MANAGEMENT STOCK PLAN, THESE TERMS AND
CONDITIONS, THE DEFERRAL ELECTION AND ANY PROVISIONS THEREOF, SHALL BE
CONSTRUED, ADMINISTERED, AND GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF
THE STATE OF CALIFORNIA TO THE EXTENT NOT PREEMPTED BY THE FEDERAL LAWS OF THE
UNITED STATES OF AMERICA.  IN THE EVENT OF ANY ARBITRATION PROCEEDINGS, ACTIONS
AT LAW OR SUITS IN EQUITY IN RELATION TO THE MANAGEMENT STOCK PLAN, THESE TERMS
AND CONDITIONS OR THE DEFERRAL ELECTION, THE PREVAILING PARTY IN SUCH
PROCEEDING, ACTION OR SUIT SHALL RECEIVE FROM THE LOSING PARTY ITS ATTORNEYS’
FEES AND ALL OTHER COSTS AND EXPENSES OF SUCH PROCEEDING, ACTION OR SUIT.  IF
ANY PROVISIONS OF THE MANAGEMENT STOCK PLAN, THESE TERMS AND CONDITIONS OR THE
DEFERRAL ELECTION SHALL BE HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS THEREOF SHALL CONTINUE TO BE
FULLY EFFECTIVE.

6


--------------------------------------------------------------------------------



(E)                                  COMPLIANCE WITH LAWS.  THE MANAGEMENT STOCK
PLAN, THESE TERMS AND CONDITIONS, THE DEFERRAL ELECTION AND THE OFFER, ISSUANCE,
AND DELIVERY OF SHARES OF STOCK THROUGH THE DEFERRAL OF COMPENSATION UNDER THE
MANAGEMENT STOCK PLAN AND THESE TERMS AND CONDITIONS ARE SUBJECT TO COMPLIANCE
WITH ALL APPLICABLE FEDERAL AND STATE LAWS, RULES, AND REGULATIONS (INCLUDING
BUT NOT LIMITED TO STATE AND FEDERAL SECURITIES LAW) AND TO SUCH APPROVALS BY
ANY LISTING, AGENCY, OR REGULATORY OR GOVERNMENTAL AUTHORITY AS MAY, IN THE
OPINION OF COUNSEL FOR THE COMPANY, BE NECESSARY OR ADVISABLE IN CONNECTION
THEREWITH.  ANY SECURITIES DELIVERED UNDER THE MANAGEMENT STOCK PLAN AND THESE
TERMS AND CONDITIONS SHALL BE SUBJECT TO SUCH RESTRICTIONS, AND THE PERSON
ACQUIRING SUCH SECURITIES SHALL, IF REQUESTED BY THE COMPANY, PROVIDE SUCH
ASSURANCES AND REPRESENTATIONS TO THE COMPANY AS THE COMPANY MAY DEEM NECESSARY
OR DESIRABLE TO ASSURE COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND OTHER
LEGAL REQUIREMENTS.


(F)                                    RESTRICTIONS ON TRANSFER.  NEITHER THE
STOCK UNITS, NOR ANY INTEREST THEREIN, NOR AMOUNT PAYABLE OR STOCK DELIVERABLE
IN RESPECT THEREOF, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE
DISPOSED OF, ALIENATED, OR ENCUMBERED, EITHER VOLUNTARILY OR INVOLUNTARILY,
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND IN THE EVENT
THEREOF, THE COMMITTEE AT ITS ELECTION MAY TERMINATE THE STOCK UNITS.  STOCK
ISSUED UPON SETTLEMENT OF A STOCK UNIT ACCOUNT SHALL BE SUBJECT TO SUCH
RESTRICTIONS ON TRANSFER AS MAY BE NECESSARY OR ADVISABLE, IN THE OPINION OF
LEGAL COUNSEL TO THE COMPANY, TO ASSURE COMPLIANCE WITH APPLICABLE SECURITIES
LAWS.


(G)                                 SUCCESSORS.  THESE TERMS AND CONDITIONS
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS. 
WHERE THE CONTEXT PERMITS, “PARTICIPANT” AS USED IN THESE TERMS AND CONDITIONS
SHALL INCLUDE PARTICIPANT’S EXECUTOR, ADMINISTRATOR, TRUSTEE OR OTHER LEGAL
REPRESENTATIVE OR THE PERSON OR PERSONS TO WHOM PARTICIPANT’S RIGHTS PASS BY
WILL OR THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.  NOTHING CONTAINED IN
THE MANAGEMENT STOCK PLAN, THESE TERMS AND CONDITIONS OR THE DEFERRAL ELECTION
SHALL BE INTERPRETED AS IMPOSING ANY LIABILITY ON THE COMPANY OR THE COMMITTEE
IN FAVOR OF ANY PARTICIPANT OR TRANSFEREE OF STOCK UNITS WITH RESPECT TO ANY
LOSS, COST OR EXPENSE WHICH SUCH PARTICIPANT OR TRANSFEREE MAY INCUR IN
CONNECTION WITH, OR ARISING OUT OF ANY TRANSACTION INVOLVING ANY STOCK UNITS
GRANTED HEREUNDER.


(H)                                 INTEGRATION.  BY SIGNING THE DEFERRAL
ELECTION, THE PARTICIPANT AGREES THAT THE TERMS OF THE MANAGEMENT STOCK PLAN,
THESE TERMS AND CONDITIONS AND THE DEFERRAL ELECTION ARE INTENDED BY THE COMPANY
AND PARTICIPANT TO BE THE FINAL EXPRESSION OF THEIR CONTRACT WITH RESPECT TO THE
STOCK UNITS AND OTHER AMOUNTS RECEIVED HEREUNDER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS AGREEMENT, AND SHALL CONSTITUTE THE
COMPLETE AND EXCLUSIVE STATEMENT OF THEIR TERMS, AND THAT NO EXTRINSIC EVIDENCE
WHATSOEVER MAY BE INTRODUCED IN ANY ARBITRATION, JUDICIAL, ADMINISTRATIVE OR
OTHER LEGAL PROCEEDING INVOLVING THE MANAGEMENT STOCK PLAN, THESE TERMS AND
CONDITIONS AND THE DEFERRAL ELECTION PLAN.  ACCORDINGLY, THE MANAGEMENT STOCK
PLAN, THESE TERMS

7


--------------------------------------------------------------------------------



AND CONDITIONS AND THE DEFERRAL ELECTION CONTAIN THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR ORAL, WRITTEN AND IMPLIED
AGREEMENTS, UNDERSTANDINGS, COMMITMENTS AND PRACTICES AMONG THE PARTIES.  IN THE
EVENT OF ANY CONFLICT AMONG THE PROVISIONS OF THE MANAGEMENT STOCK PLAN, THESE
TERMS AND CONDITIONS AND THE DEFERRAL ELECTION, THE MANAGEMENT STOCK PLAN SHALL
PREVAIL.


(I)                                     WAIVERS.  ANY FAILURE TO ENFORCE ANY
PROVISIONS OF THE MANAGEMENT STOCK PLAN, THESE TERMS AND CONDITIONS OR THE
DEFERRAL ELECTION BY THE COMPANY OR THE PARTICIPANT SHALL NOT BE DEEMED A WAIVER
OF THAT PROVISION, NOR SHALL ANY WAIVER OR RELINQUISHMENT OF ANY RIGHT OR POWER
AT ANY ONE TIME OR TIMES BE DEEMED A WAIVER OR RELINQUISHMENT OF THAT RIGHT OR
POWER FOR ALL OR ANY OTHER TIMES.

8


--------------------------------------------------------------------------------


YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

      PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTION

Election to Defer Performance Share Payment

I hereby elect to defer receipt of       % (in 5% increments from 5% to 100%) of
any Earned Awards to which I may become entitled under my Performance Share
Agreement with UnionBanCal Corporation (the “Company”) made as of January 1,
     , pursuant to the attached Terms and Conditions, which (including the
definition of terms) are incorporated herein by reference.  I understand that
this election is irrevocable.

Payment Date

I elect to have all amounts credited to my Stock Unit Account paid upon (or
commencing upon) the following Payment Date:

o            termination of my employment with the Company and its Subsidiaries,
or

o                                      (must be a date certain following      ).

I understand that this election is irrevocable, but that the Terms and
Conditions may provide for accelerated payment in certain circumstances.

Method of Payment

I elect to have all amounts credited to my Stock Unit Account paid as follows:

o                                    in a single distribution on the Payment
Date (or as soon thereafter as administratively feasible),

o                                    in four substantially equal annual
installments commencing on the Payment Date (or as soon thereafter as
administratively feasible), or

o                                    in ten substantially equal annual
installments commencing on the Payment Date (or as soon thereafter as
administratively feasible).

I understand that this election is irrevocable, but that the Terms and
Conditions may provide for an automatic single installment in certain
circumstances.

 


--------------------------------------------------------------------------------


YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN

      PERFORMANCE SHARE PLAN
STOCK UNIT DEFERRAL ELECTION

I understand that there is no guarantee of income tax deferral under this
Deferral Election.  I also understand that it is my responsibility to seek
appropriate tax advice as to the income tax consequences of my participation in
the Management Stock Plan and this Deferral Election, including the effect of
Section 409A of the Internal Revenue Code, and to make arrangements to pay
Social Security, Medicare and SDI taxes that may be due at time of deferral.

Executed on

                                  

,

         

, at

 

 

 

 

 

 

 

 

Participant’s Signature

 

 

 

 

 

 

 

 

Participant’s Printed Name

 

Social Security #

 

 

 

 

 

 

o     I do not elect to defer.

 

 

 

 

 

 

 

 

UNIONBANCAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------